                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


JULIA TYSON,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-cv-00813

UNION CARBIDE CORPORATION, and
THE DOW CHEMICAL COMPANY,

                              Defendants.



                                            ORDER


       The Court has reviewed the Joint Motion to Extend Time to File Reply Brief to Defendant

The Dow Chemical Company’s Motion to Dismiss (Document 20), wherein the parties request that

the deadline for The Dow Chemical Company to file a reply to the Plaintiff’s response to its motion

to dismiss be extended to January 24, 2020. The Court has also reviewed the Plaintiff’s Motion

for Leave to File Amended Complaint (Document 19) and proposed Amended Complaint

(Document 19-1.)

       The proposed amended complaint contains new allegations relevant to the grounds asserted

in the motion to dismiss. It was filed well within the deadline for filing amended pleadings

contained in the Court’s Scheduling Order (Document 12). Rule 15(a)(2) of the Federal Rules of

Civil Procedure encourages Courts to freely grant motions for leave to amend pleadings “when

justice so requires.” Fed. R. Civ. P. 15(a)(2). “A district court may deny a motion to amend

when the amendment would be prejudicial to the opposing party, the moving party has acted in
bad faith, or the amendment would be futile.” Equal Rights Ctr. v. Niles Bolton Associates, 602

F.3d 597, 603 (4th Cir. 2010). “Motions to amend are typically granted in the absence of an

improper motive, such as undue delay, bad faith, or repeated failure to cure a deficiency by

amendments previously allowed.” Harless v. CSX Hotels, Inc., 389 F.3d 444, 447 (4th Cir. 2004).

       After careful consideration, finding that the proposed amendment is not prejudicial,

motivated by bad faith, or futile, the Court ORDERS that the Plaintiff’s Motion for Leave to File

Amended Complaint (Document 19) be GRANTED and that the proposed Amended Complaint

(Document 19-1) be filed as a new docket entry.

       In light of the filing of the amended complaint, the Court ORDERS that Defendant The

Dow Chemical Company’s Motion to Dismiss Plaintiff’s Complaint (Document 8) and the Joint

Motion to Extend Time to File Reply Brief to Defendant The Dow Chemical Company’s Motion to

Dismiss (Document 20) be TERMINATED AS MOOT. Responsive pleadings shall be filed

within FOURTEEN (14) days of the entry of this Order.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                            ENTER:         January 15, 2020
